Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-6, 10-13, 15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Todri (“On-Chip Power Distribution in Deep Submicron Technologies”) in view of Zhao (“All About , .
Regarding claim 1, Todri teaches an integrated circuit, comprising:
a power gate cell (see page 8, multiple gated cells shown as unlabeled shaded area below local power grid); 
a first power distribution grid (page 8, uppermost grid labeled “global power distribution grid”); and 
a second power distribution grid (page 8, distribution grid located immediately above individual blocks/cells, can be seen to be located where label “local power grid” is placed for the ungated block, and unlabeled in gated blocks) aligned with and disposed above the power gate cell (see page 8), wherein the second power distribution grid is disposed between the power gate cell and the first power distribution grid (see page 8).
Todri teaches the schematic and basic layout of the power gate device, but does not teach the specifics of the layer-by-layer construction, such as the power gate cell is disposed in a first layer of a multi-layered structure having the first layer, a second layer and a third layer; the first power distribution grid disposed in the third layer above the first layer, and a second power distribution grid aligned with an disposed in the second layer above the power gate cell in the first layer and between the first layer and third layer.  However, Zhao teaches the layer-by-layer specifics for a similar device.  Zhao teaches that in a multi-cell device (see Fig. 1, left side, device 1, 2, 3, 4, etc. are each a separate “cell” as labeled in the claims), the cells/chips are formed at a first layer (see Fig. 1, bottom layer having the transistors and other semiconductor components, unlabeled), the “second power distribution grid” in a second layer above the first layer (see Fig. 1, local interconnects layer), and the “first power distribution grid” in a third layer above the first and second layers (Fig. 1, global interconnects layer).  The local grid 
Todri does not specifically teach that the power gate cell has a power switch.  However, Chao teaches a similar device, in which a power gate cell comprises a MOSFET power switch (see paragraph [0016]).  It would have been obvious to a person of skill in the art at the time of the priority date that the power gate cell of Todri could have had a similar structure and function to that of Chao because it would be simple substitution of the undisclosed power gate cell of Todri for the power gate cell of Chao, and because Chao explains that the power switch is necessary for a power gate cell to function.  See Zhao and Havemann, above, which also teach that the underlying cells of an integrated multi-cell device contain semiconductors.
Todri in view of Chao does not specifically teach a power gate pin layers.  However, Turner teaches a similar power gate distribution system in which there is a power gate pin layer (Fig. 3, layer M1), formed immediately above the power gate cell (substrate 142) and below the first local power grid (M2).  It would have been obvious to a person of skill in the art at the time of the priority date that the power gate cell could have used a pin layer because it is essential for functionality that there be connecting pins/interconnects/vias between the transistors of the power gate cell and the local 
Furthermore, it would have been obvious to a person of skill in the art at the time of the priority date that although Todri shows schematically transistors between local and global interconnects, those transistors would be located in the bottom-most layer of the device because it is not possible to design a transistor in the middle of two monolithic interconnect layers due to the necessity of forming a semiconducting wafer, etc.  See Zhao and Havemann for an example of how transistor-local interconnect-global interconnect designs must be formed.
Regarding claim 3, Todri in view of Chao and Turner teaches the integrated circuit of claim 1, wherein the second power distribution grid is disposed directly above and directly adjacent to the power gate cell, wherein at least a portion of the first and second power distribution grids horizontally overlap with a portion of the power gate cell (see page 8).
Regarding claim 5, Todri in view of Chao and Turner teaches the integrated circuit of claim 1, wherein the first power distribution grid comprises a global power distribution grid that is electrically coupled to the power gate cell (see page 8).
Regarding claim 6, Todri in view of Chao and Turner teaches the integrated circuit of claim 1, wherein the second power distribution grid comprises a local power distribution grid that is electrically coupled to the power gate cell (see page 8).
Regarding claim 10, Todri in view of Chao and Turner teaches the integrated circuit of claim 1, wherein the one or more power switches comprise one or more transistors (see Chao paragraph [0016], MOSFET).

Regarding claim 11, Todri teaches an integrated circuit, comprising:
a power gate cell (see page 8, multiple power gate cells); 

a local power distribution grid (page 8, various local grids) electrically coupled to the power gate cell, wherein the local power distribution grid is aligned with and disposed above the power gate cell (see page 8), and wherein the local power distribution grid is disposed between the power gate cell and the global power distribution grid (see page 8).
Todri teaches the schematic and basic layout of the power gate device, but does not teach the specifics of the layer-by-layer construction, such as the power gate cell is disposed in a first layer of a multi-layered structure having the first layer, a second layer and a third layer; the first power distribution grid disposed in the third layer above the first layer, and a second power distribution grid aligned with an disposed in the second layer above the power gate cell in the first layer and between the first layer and third layer.  However, Zhao teaches the layer-by-layer specifics for a similar device.  Zhao teaches that in a multi-cell device (see Fig. 1, left side, device 1, 2, 3, 4, etc. are each a separate “cell” as labeled in the claims), the cells/chips are formed at a first layer (see Fig. 1, bottom layer having the transistors and other semiconductor components, unlabeled), the local power grid in a second layer above the first layer (see Fig. 1, local interconnects layer), and the global power grid in a third layer above the first and second layers (Fig. 1, global interconnects layer).  The local grid is aligned with an above the cell layer because this is a necessary and unavoidable part of the design, the local interconnects are cell specific and route signals between different portions of a single cell.  The global interconnects route signals between different cells.  See, for example, Havemann, which teaches very similar cell/interconnect structure (Fig. 6), and shows the alignment of local interconnects and global interconnects on a cell-by-cell basis (Fig. 2).  It would have been obvious to a person of skill in the art at the time of the priority date that the interconnect grids would have been set up similar to Zhao/Havemann because the local grid must be directly above the transistors in order to route signals, 
Todri does not specifically teach that the power gate cell has a power switch.  However, Chao teaches a similar device, in which a power gate cell comprises a MOSFET power switch (see paragraph [0016]).  It would have been obvious to a person of skill in the art at the time of the priority date that the power gate cell of Todri could have had a similar structure and function to that of Chao because it would be simple substitution of the undisclosed power gate cell of Todri for the power gate cell of Chao, and because Chao explains that the power switch is necessary for a power gate cell to function.  See Zhao and Havemann, above, which also teach that the underlying cells of an integrated multi-cell device contain semiconductors.
Todri in view of Chao does not specifically teach a power gate pin layers.  However, Turner teaches a similar power gate distribution system in which there is a power gate pin layer (Fig. 3, layer M1), formed immediately above the power gate cell (substrate 142) and below the first local power grid (M2).  It would have been obvious to a person of skill in the art at the time of the priority date that the power gate cell could have used a pin layer because it is essential for functionality that there be connecting pins/interconnects/vias between the transistors of the power gate cell and the local interconnect layer.  See, also, Zhao and Havemann’s interconnects/pins between the transistors/semiconductors of the cells and interconnect levels.
Furthermore, it would have been obvious to a person of skill in the art at the time of the priority date that although Todri shows schematically transistors between local and global interconnects, those transistors would be located in the bottom-most layer of the device because it is not possible to design a transistor in the middle of two monolithic interconnect layers due to the necessity of forming a semiconducting wafer, etc.  See Zhao and Havemann for an example of how transistor-local interconnect-global interconnect designs must be formed.

Regarding claim 12, Todri in view of Chao and Turner teaches the integrated circuit of claim 11, wherein the global power distribution grid is aligned with and disposed above the power gate cell and the local power distribution grid (see page 8, vias from global grid to local; aligned over cell/block and local grid).
Regarding claim 13, Todri in view of Chao and Turner teaches the integrated circuit of claim 11, wherein the local power distribution grid is disposed directly above and directly adjacent to the power gate cell wherein at least a portion of the global and local power distribution grids horizontally overlap with a portion of the power gate cell (see page 8).
Regarding claim 15, Todri in view of Chao and Turner teaches the integrated circuit of claim 11, wherein the global power distribution grid and the local power distribution grid are electrically coupled to the power gate cell (see page 8).
Regarding claim 17, Todri in view of Chao and Turner teaches the integrated circuit of claim 11, wherein the local power distribution grid comprises two or more layers that are orthogonal metal layers (see Todri page 8).
Regarding claim 19, Todri in view of Chao and Turner teaches the integrated circuit of claim 11, wherein one or more power swtiches comprise one or more transistors (see Chao paragraph [0016], MOSFET)

Regarding claim 20, Todri teaches a method of manufacturing an integrated circuit, comprising:
fabricating a power gate cell (see page 8, multiple power gate cells); 
fabricating a global power distribution grid (page 8, global grid); and 

Todri teaches the schematic and basic layout of the power gate device, but does not teach the specifics of the layer-by-layer construction, such as the power gate cell is disposed in a first layer of a multi-layered structure having the first layer, a second layer and a third layer; the first power distribution grid disposed in the third layer above the first layer, and a second power distribution grid aligned with an disposed in the second layer above the power gate cell in the first layer and between the first layer and third layer.  However, Zhao teaches the layer-by-layer specifics for a similar device.  Zhao teaches that in a multi-cell device (see Fig. 1, left side, device 1, 2, 3, 4, etc. are each a separate “cell” as labeled in the claims), the cells/chips are formed at a first layer (see Fig. 1, bottom layer having the transistors and other semiconductor components, unlabeled), the local power grid in a second layer above the first layer (see Fig. 1, local interconnects layer), and the global power grid in a third layer above the first and second layers (Fig. 1, global interconnects layer).  The local grid is aligned with an above the cell layer because this is a necessary and unavoidable part of the design, the local interconnects are cell specific and route signals between different portions of a single cell.  The global interconnects route signals between different cells.  See, for example, Havemann, which teaches very similar cell/interconnect structure (Fig. 6), and shows the alignment of local interconnects and global interconnects on a cell-by-cell basis (Fig. 2).  It would have been obvious to a person of skill in the art at the time of the priority date that the interconnect grids would have been set up similar to Zhao/Havemann because the local grid must be directly above the transistors in order to route signals, and the global grid cannot be between the transistors and local grid without creating an obstacle to within-cell local routing.

Todri in view of Chao does not specifically teach a power gate pin layers.  However, Turner teaches a similar power gate distribution system in which there is a power gate pin layer (Fig. 3, layer M1), formed immediately above the power gate cell (substrate 142) and below the first local power grid (M2).  It would have been obvious to a person of skill in the art at the time of the priority date that the power gate cell could have used a pin layer because it is essential for functionality that there be connecting pins/interconnects/vias between the transistors of the power gate cell and the local interconnect layer.  See, also, Zhao and Havemann’s interconnects/pins between the transistors/semiconductors of the cells and interconnect levels.
Furthermore, it would have been obvious to a person of skill in the art at the time of the priority date that although Todri shows schematically transistors between local and global interconnects, those transistors would be located in the bottom-most layer of the device because it is not possible to design a transistor in the middle of two monolithic interconnect layers due to the necessity of forming a semiconducting wafer, etc.  See Zhao and Havemann for an example of how transistor-local interconnect-global interconnect designs must be formed.

Regarding claim 21, Todri in view of Chao and Turner teaches the integrated circuit of claim 1, wherein the second power distribution grid (Todri page 8, local power grid) is disposed above the one or more power switches and the one or more power gate pin layers (see Chao paragraph [0016], power switch is in the gate cell, i.e. the shaded portion of Todri page 8, therefore the local grid is above the power switch; and see Turner Fig. 3, gate pin layer is the first metal layer above the transistor/switch of the gate cell, and the local grid is formed above this first pin layer).

Regarding claim 22, Todri in view of Chao and Turner teaches the integrated circuit of claim 1, wherein: the one or more power gate pin layers comprises a metal 2 (M2) layer (Turner Fig. 3, layer M1); and the second power distribution grid (Todri local power grid, analogous grid is Turner layer M2) comprises a metal 3 (M3) layer, a metal 4 (M4) layer, or combinations thereof (Turner layer M2).


Claims 2, 4, 7-9, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Todri (“On-Chip Power Distribution in Deep Submicron Technologies”) in view of Chao (U.S. Publication No. 2015/0348962), further in view of Turner et al. (2011/0304052), further in view of Zhao (“All About Interconnects”).

Regarding claim 2, Todri in view of Chao and Turner teaches the integrated circuit of claim 1, wherein the first power distribution grid is aligned with and disposed above the power gate cell and the second power distribution grid (see page 8, vias from global grid to local; aligned over cell/block and local grid; see Havemann Fig. 2, local interconnects are aligned with and overlying the individual cells), wherein the first power distribution grid is adjustable with respect to at least one of the power gate cell and the second power distribution grid so as to be aligned therewith.

Regarding claim 4, Todri in view of Chao and Turner teaches the integrated circuit of claim 1, wherein the second power distribution grid is separate from and different than the first power distribution grid (see Todri page 8, and also see Zhao Fig. 1B), and wherein the first power distribution grid is disposed above the second power distribution grid (see Todri page 8 and Zhao Fig. 1B).
Zhao teaches that a very similar setup, of a lower local interconnect grid, and a higher global interconnect grid is formed by creating a local interconnect grid in a separate layer than a global interconnect grid (see Fig. 1B).  It would have been obvious to a person of skill in the art to form the global grid in a separate layer than the local grid because the two grids have widely different scales and applications, and the local grids of each cell need to be separated while the global grids need to be a single layer.

Regarding claim 7, Todri in view of Chao and Turner teaches the integrated circuit of claim 1, wherein the first power distribution grid comprises one or more metal layers (see Todri page 8, and Zhao Fig. 1B).
Zhao teaches that a very similar setup, of a lower local interconnect grid, and a higher global interconnect grid is formed by creating a local interconnect grid in a separate layer than a global 
Regarding claim 8, Todri in view of Chao and Turner teaches the integrated circuit of claim 1, wherein the second power distribution grid comprises two or more layers that are orthogonal metal layers (see Todri page 8, and Zhao Fig. 1B).
Zhao teaches that a very similar setup, of a lower local interconnect grid, and a higher global interconnect grid is formed by creating a local interconnect grid in a separate layer than a global interconnect grid (see Fig. 1B).  It would have been obvious to a person of skill in the art to form the global grid in a separate layer than the local grid because the two grids have widely different scales and applications, and the local grids of each cell need to be separated while the global grids need to be a single layer.
Regarding claim 9, Todri in view of Chao, Turner and Zhao teaches the integrated circuit of claim 8, wherein each layer of the two or more layers are adjustable so as to assist with aligning the second power distribution grid with the power gate cell (see Todri page 8 and Zhao Fig. 1B, each layer is perpendicular and separated from the layer below, therefore it would be adjustable during deposition/patterning of the layers).
Zhao teaches that a very similar setup, of a lower local interconnect grid, and a higher global interconnect grid is formed by creating a local interconnect grid in a separate layer than a global interconnect grid (see Fig. 1B).  It would have been obvious to a person of skill in the art to form the global grid in a separate layer than the local grid because the two grids have widely different scales and applications, and the local grids of each cell need to be separated while the global grids need to be a single layer.

Regarding claim 14, Todri in view of Chao and Turner teaches the integrated circuit of claim 11, wherein the local power distribution grid is separate from and different than the global power distribution grid (see page 8), and wherein the global power distribution grid is disposed above the local power distribution grid (see page 8).
Todri does not show the actual layers of the two grids.  Todri teaches that each power grid is made up of several parallel and perpendicular lines, connected by vias (page 8).  However, Todri does not specifically teach that the two power grids are in separate layers, and therefore adjustable with respect to one another.  However, Zhao teaches that a very similar setup, of a lower local interconnect grid, and a higher global interconnect grid is formed by creating a local interconnect grid in a separate layer than a global interconnect grid (see Fig. 1B).  It would have been obvious to a person of skill in the art to form the global grid in a separate layer than the local grid because the two grids have widely different scales and applications, and the local grids of each cell need to be separated while the global grids need to be a single layer.
Regarding claim 16, Todri in view of Chao and Turner teaches the integrated circuit of claim 11, wherein the global power distribution grid comprises one or more metal layers (see Todri page 8, and also Zhao Fig. 1B). 
Zhao teaches that a very similar setup, of a lower local interconnect grid, and a higher global interconnect grid is formed by creating a local interconnect grid in a separate layer than a global interconnect grid (see Fig. 1B).  It would have been obvious to a person of skill in the art to form the global grid in a separate layer than the local grid because the two grids have widely different scales and applications, and the local grids of each cell need to be separated while the global grids need to be a single layer.
Regarding claim 18, Todri in view of Chao and Turner teaches the integrated circuit of claim 17, wherein each layer of the two or more layers are adjustable so as to assist with aligning the second power distribution grid with the power gate cell (see Todri page 8 and Zhao Fig. 1B, each layer is perpendicular and separated from the layer below, therefore it would be adjustable during deposition/patterning of the layers).
Zhao teaches that a very similar setup, of a lower local interconnect grid, and a higher global interconnect grid is formed by creating a local interconnect grid in a separate layer than a global interconnect grid (see Fig. 1B).  It would have been obvious to a person of skill in the art to form the global grid in a separate layer than the local grid because the two grids have widely different scales and applications, and the local grids of each cell need to be separated while the global grids need to be a single layer.


Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. Applicant primarily argues with respect to the design of Chao.  However, Chao is not used to teach the interconnect/grid layout of the device.  Chao is used only to teach that a power gate cell has transistors.  Zhao and Havemann are used to teach the grid arrangement of the device.  Therefore, Chao’s grid is not relevant to the rejections.  


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SELIM U AHMED/Primary Examiner, Art Unit 2896